DETAILED ACTION
This communication is in response to the amendment/remarks filed 10 September 2021.
Claims 1, 4-13, 16-19, 26, and 28-31 are currently pending.  
Claims 1, 4-13, 16-19, 26, and 28-31 are rejected.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment/Remarks
Regarding 35 USC § 101, Examiner has fully considered Applicant’s remarks but does not find them persuasive. Applicant argues that “[a]mended claim 1 embodies the practical application scenarios (for example a live broadcast scenario) and the specific technical beneficial "wherein the business objects pushed to the audience terminals by the anchor terminal are more in line with viewing interests of users of the audience terminals, and correctness and flexibility for pushing business objects are improved" as recited in amended claim 1. As such, the judicial exception is integrated into a practical application.” Remarks at 11. As indicated in the claim interpretation section below, these limitations are an intended result and not given patentable weight.
Regarding 35 USC § 103, Applicant remarks on the difference between the cited art’s directly pushing the ads to the user end for presentation versus the claim limitations wherein the server pushes the objects to an intermediate terminal where they are selected or sorted and then pushed to the audience. While the claims do include steps wherein an anchor terminal receives objects which are then pushed to an audience terminal, the claims also recite steps including “pushing, by the server, the business objects to the audience terminals for displaying the business objects on the audience 

Claim Interpretation
The independent claims recite “applied to a live broadcast scenario” in the preamble. This phrase is intended use and is not given patentable weight. See MPEP 2111.02.
The independent claims recite “wherein the business objects pushed to the audience terminals by the anchor terminal are more in line with viewing interests of users of the audience terminals, and correctness and flexibility for pushing business objects are improved.” This phrase is an intended result of a process step positively recited and not given patentable weight. See MPEP 2111.04.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1, 4-13, 16-19, 26, and 28-31 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.  
Step 1
The claims recite a series of steps and, therefore, is a process.
Step 2A-Prong One
The “determining whether to display the business object” step (claims 1, 13, 26), as drafted, is a process that under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. For example, but for the “by a server” 
The “generating an audience tag vector,” “generating a business object vector,” “determining an activation rate,” and “determining … to display the business object” steps (claims 1, 13, 26), as drafted, is a process that under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. For example, but for the “by a server” (claim 1) “processor is configured to” (claim 13) or “processor to perform” (claim 26) language, the claim encompasses a user manually generating vectors and making determinations.
The “generating tag values” and “generating … tag vector” steps (claims 1, 4, 13, 16, 26, 28), as drafted, is a process that under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. For example, but for the “processor is configured to” (claims 15, 16) language, the claim encompasses a user manually generating values and vectors.
The “determining the activation rate … by means of a logistic regression base model” step (claims 5, 17, 29), as drafted, is a process that under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. For example, but for the “processor is configured to” (claim 17) language, the claim encompasses a user manually utilizing logistic regression to determine the activation rate.
The “weighting the audience tag vector and the business object vector” and “determining the activation rate” steps (claims 6, 18, 30), as drafted, is a process that under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. For example, but for the “processor is configured to” (claim 18) language, the claim encompasses a user manually weighting vectors to determine an activation rate.
The “regularizing the activation rate” step (claims 7, 19, 31), as drafted, is a process that under 
The “sorting … the multiple business objects” step (claim 8), as drafted, is a process that under its broadest reasonable interpretation, covers performance of the limitation in the mind. Claim 8 does not recite any computer components to perform this step.
Additionally, the claims recite a concept of utilizing user and business object attributes to display a business object to a user. This concept is an advertising activity and falls into the certain methods of organizing human activity grouping.
The mere nominal recitation of a server (claim 1), an apparatus comprising a server, a processor, and memory (claims 13 and 15-19), or a non-transitory computer readable storage medium and a processor of a server (claim 26) does not take the claim limitations out of the mental processes or certain methods of organizing human activity grouping. Thus, the claims recite an abstract idea.
Step 2A-Prong Two
This judicial exception is not integrated into a practical application. The claims recite the additional elements of a server (claim 1), an apparatus comprising a server, a processor, and memory (claims 13 and 15-19), or a non-transitory computer readable storage medium and a processor of a server (claims 26 and 28-31) and includes no more than mere instructions to apply the exception using these generic computer components. Neither the server (claim 1), an apparatus comprising a server, a processor, and memory (claims 13 and 15-19), nor a non-transitory computer readable storage medium and a processor of a server (claims 26 and 28-31) integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. 
Claims 4-12 do not recite any additional elements beyond those recited in the independent claim.
Step 2B
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed previously with respect to Step 2A-Prong Two, the additional elements in the claims amounts to no more than mere instructions to apply the exception using the generic computer components. The same analysis applies here in Step 2B, i.e., mere instructions to apply an exception using generic computer components cannot integrate a judicial exception into a practical application at Step 2A or provide an inventive concept in Step 2B. See MPEP 2106.05(f). The claims do not provide an inventive concept (significantly more than the abstract idea). The claims are ineligible.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4-9, 11-13, 15-19, 26, and 28-31 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. 2012/0095837 (“Bharat”) in view of U.S. 2018/0165746 (“Huang”) and U.S. 2012/0209963 (“Patel”).

Regarding Claims 1, 13, and 26, Bharat teaches a method, an apparatus comprising a processor and memory for storing instructions executable by the processor, and a non-transitory computer readable storage medium having stored therein instructions that, when executed by a processor, cause the processor to perform a method (See ¶¶ 0109-0110.) for recommending a business object, comprising: 
obtaining, by a server, audience attribute information and business object attribute information (See “A method comprising: a) accepting information associated with a user request; b) accepting information about the user [audience attribute information] that submitted the user request; and c) determining a score for at least one advertisement using both the accepted information associated with a user request and the accepted information about the user” in claim 1 and “method of claim 1 wherein the act of determining a score includes determining a similarity between information associated with the at least one advertisement [business object attribute information], and the accepted information associated with a user request and the accepted information about the user” in claim 4.); 
determining, by the server, whether to display the business object on one or more audience terminals according to the audience attribute information and the business object attribute information; and when determining to display the business object on the audience terminals, pushing, by the server, the business object to the audience terminals for displaying the business object on the audience terminals (See “method of claim 1 further comprising: d) serving at least one advertisement using, at least, the determined score” in claim 25 and “The output devices 1534 may include a monitor or other type of display device, which may also be connected to the system bus 1540 via an appropriate interface” in ¶ 0112.);
wherein the step of determining whether to display the business object on the audience terminals according to the audience attribute information and the business object attribute information comprises: generating an audience tag vector according to the audience attribute information (See “User information can be represented by a variety of means, such as a vector of feature-value pairs” in ¶ 0085.); 
generating a business object tag vector according to the business object attribute information (See “Advertisement information can be represented by a variety of means, such as a vector of feature-value pairs” in ¶ 0068.); 
determining a score of the business object based on the audience tag vector and the business object tag vector (See “Advertisement information can be represented by a variety of means, such as a vector of feature-value pairs, and stored in a data management system on an ad server. In such an embodiment of the present invention, the ( weighted) vector of feature-value pairs can be matched with the ( weighted) vector of feature-value pairs of user information, in conjunction with the user's current request (e.g., search query or document request) to create a score [activation rate] reflecting a degree of similarity between a given user and their current request to one or more advertisements” in ¶ 0068.); and 
determining, when the score of the business object is greater than a set threshold, to display the business object (See “Then, as shown in block 730, a score for each of a plurality of ads is determined using at least some of the ad information, request-associated information, and the user information. As shown in block 740, depending on the application of the present invention, at least one ad is rank ordered, filtered, and/or selected from the plurality of ads using at least the determined scores, before the method 700 is left via RETURN node 750” in ¶ 0099.);
wherein said generating an audience tag vector according to the audience attribute information comprises: generating tag values corresponding to audience attributes according to the audience attribute information; and generating the audience tag vector based on the tag values corresponding to the audience attributes, wherein the audience tag vector only comprises the tag values corresponding to the audience attributes (See “FIG. 5 is an exemplary data structure 500 for storing user information that may be used by the present invention. As shown, the user information may include a user identifier 510 and one or more user features (also referred to as "items of user information") 520. In some embodiments of the present invention, the user features 520 may include user behavior information and/or user profile (e.g., demographic, geographic, psychographic) information. A value of a user feature [tag value] may be quantitative (a discrete or continuous value, e.g., Age=58 years; Annual income=$55,000; City of residence=San Francisco, Calif.) or qualitative (in set or not in set, e.g., Salary $50,000-$100,000?=Yes; U.S. Resident?=Yes)” in ¶ 0071 and “User information can be represented by a variety of means, such as a vector of feature-value pairs” in ¶ 0085.)
Bharat does not expressly teach determining an activation rate of the business object, wherein the activation rate is acquired based on a feature vector obtained by combining the audience tag vector and the business object tag vector; wherein when determining to display the business object on the audience terminals, pushing, by the server, the business object to the audience terminals for displaying the business object on the audience terminals comprises: after an anchor terminal receives multiple business objects to be displayed pushed by the server, displaying the multiple business objects to be displayed on a live broadcast interface of the anchor terminal in the form of a list; selecting a part or all of the business objects to be displayed based on the list at the anchor terminal, and pushing selected business objects to the audience terminals, or sorting the multiple business objects at the anchor terminal, and pushing sorted business objects to the audience terminals, wherein the business objects pushed to the audience terminals by the anchor terminal are more in line with viewing interests of users of the audience terminals, and correctness and flexibility for pushing business objects are improved.
However, Huang teaches determining an activation rate of the business object, wherein the activation rate is acquired based on a feature vector obtained by combining the audience tag vector and the business object tag vector (See “The recommendation system obtains a user feature set [audience tag vector] corresponding to the user information of the client terminal, obtains a content set including contents for displaying at pages and a content feature set [business object tag vector] corresponding to the contents, generates the representative vector [feature vector] representing the user information and the content according to the user feature set and the content feature set, obtains the index volume [activation rate] of the content corresponding to the user information based on the representative vector, and provides the content set and the index volume to the front-end server” in ¶ 0091, “For example, the index volume is a specific number. The front-end server filters the contents in the content set according to the index volume. For example, the index volume is a predict value of the click rate [activation rate]. The front-end server returns the content to the client terminal according to the predicted click rate so that the content displayed at the client terminal has a high probability to be visited by the user” in ¶ 0108, and “For example, the user feature set and the content feature set are calculated according to a preset algorithm to obtain the representative vector. A rule to generate the representative vector may be preset so that the representative vectors generated by the user feature set and different content feature sets have uniform standards. In the representative vector, there is at least one dimension, whose value represents a combination of certain features in the user feature set and the content feature set [combining the audience tag vector and the business object tag vector]. For example, as shown in FIG. 4, the features such as the user id, age, gender, operation system of the user device in the user feature set 402, the features such as content id, shop, category, brand in the content feature set 404, and the time length features 406 such as 1 day, 3 days, 7 days, 15 days, have a cross combination [combining] to form a feature value of the representative vector. For example, the regression tree algorithm is applied to generate the representative vector based on the user feature set 
It would have been obvious to one having ordinary skill in the art at the time of filing to combine the teachings of Bharat and Huang to utilize the index volume/activation rate and its calculation (of Huang) in the invention of Bharat. Both inventions utilize two vectors, one representing the user and one representing the content. Both inventions are trying to determine the best content to serve to the user to reach a desired outcome. Both inventions do this by comparing the two vectors. Bharat utilizes a vector distance calculation and Huang utilizes a vector combination calculation. One of ordinary skill could have substitute the vector combination calculation for the vector distance calculation and the results would have been predictable.
Patel further teaches wherein when determining to display the business object on the audience terminals, pushing, by the server, the business object to the audience terminals for displaying the business object on the audience terminals comprises: after an anchor terminal receives multiple business objects to be displayed pushed by the server, displaying the multiple business objects to be displayed on a live broadcast interface of the anchor terminal in the form of a list; selecting a part or all of the business objects to be displayed based on the list at the anchor terminal, and pushing selected business objects to the audience terminals, or sorting the multiple business objects at the anchor terminal, and pushing sorted business objects to the audience terminals, wherein the business objects pushed to the audience terminals by the anchor terminal are more in line with viewing interests of users of the audience terminals, and correctness and flexibility for pushing business objects are improved (See “FIG. 6 illustrates a system 600 configured to process content, in accordance with one or more embodiments of the present invention. The system 600 illustrates a publisher server (or host server) 605, an intermediary server 610, and a user computer 615. It should be appreciated that the publisher 
It would have been obvious to one having ordinary skill in the art at the time of filing to combine the teachings of Bharat, Huang, and Patel to utilize an intermediary between the server and user computer. As indicated in ¶ 0033 of Patel, the intermediary may select content based on the user or viewer of the webpage.
Regarding Claims 4, 16, and 28, Bharat further teaches generating tag values corresponding to business object attributes according to the business object attribute information; and generating the business object tag vector based on the tag values corresponding to the business object attributes (See “FIG. 4 is an exemplary data structure 400 for storing ad information that may be used by the present invention. As shown, the ad information may include an ad identifier 410 and one or more ad features (also referred to as items of ad information) 420. In some embodiments of the present invention, at least some of the ad features 420 may be so-called targeting information or targeting criteria” in ¶ 0053 and “Advertisement information can be represented by a variety of means, such as a vector of feature-value [tag values] pairs” in ¶ 0068.).
Regarding Claims 5, 17, and 29, Bharat does not expressly teach determining the activation rate of the business object based on the audience tag vector and the business object tag vector by means of a logistic regression base model.
However, Huang teaches determining the activation rate of the business object based on the audience tag vector and the business object tag vector by means of a logistic regression base model
It would have been obvious to one having ordinary skill in the art at the time of filing to combine the teachings of Bharat and Huang to utilize the index volume/activation rate and its calculation (of Huang) in the invention of Bharat. Both inventions utilize two vectors, one representing the user and one representing the content. Logistic regression is a technique known in the art (Huang) and one of ordinary skill could have utilized this technique in the invention of Bharat and would have achieved predictable results.
Regarding Claims 6, 18, and 30, Bharat further teaches obtaining an audience weight value and a business object weight value; weighting the audience tag vector and the business object tag vector respectively based on the audience weight value and the business object weight value; and determining the activation rate of the business object based on the weighted audience tag vector and business object tag vector (See “Advertisement information can be represented by a variety of means, such as a vector of feature-value pairs, and stored in a data management system on an ad server. In such an embodiment of the present invention, the ( weighted) vector of feature-value pairs [weighted business object tag vector] can be matched with the ( weighted) vector of feature-value pairs of user information [weighted audience tag vector], in conjunction with the user's current request (e.g., search query or document request) to create a score [activation rate] reflecting a degree of similarity between a given user and their current request to one or more advertisements” in ¶ 0068, “The importance weights for items of user information (e.g., user features) may be updated based on actions of a particular user or of groups of users. FIG. 9 is a flow diagram of an exemplary method 900 that may be used to manage ad information or user information in a manner consistent with the present invention. As indicated by trigger event block 910, the method 900 is effected when an ad is served and the selection of the ad served was made using (e.g., weighted) features. As indicated by block 920, for (at least some of) the features used, the importance weight of the feature [audience weight value] is adjusted based on the performance of (e.g., selected or not) the served ad, before the method 900 is 
Regarding Claims 7, 19, and 31, Bharat does not expressly teach regularizing the activation rate of the business object to obtain an optimal activation rate of the business object.
However, Huang teaches regularizing the activation rate of the business object to obtain an optimal activation rate of the business object (See “For example, the algorithm that the recommendation system generates the index volume based on the representative vector may be FTRL algorithm (Follow the regularized leader) or LR algorithm (logistic regression)” in ¶ 0096.).
It would have been obvious to one having ordinary skill in the art at the time of filing to combine the teachings of Bharat and Huang to utilize the index volume/activation rate and its calculation (of Huang) in the invention of Bharat. Both inventions utilize two vectors, one representing the user and one representing the content. FTRL is a technique known in the art (Huang) and one of ordinary skill could have utilized this technique in the invention of Bharat and would have achieved predictable results.
Regarding Claim 8, Bharat further teaches sorting, when it is determined that multiple business objects are displayed, the multiple business objects according to the activation rates of the multiple business objects; and displaying the business objects in sequential order (See “As shown in block 740, depending on the application of the present invention, at least one ad is rank ordered, filtered, and/or selected from the plurality of ads using at least the determined scores, before the method 700 is left via RETURN node 750” in ¶ 0080, “Advertisements can then be ranked using (e.g., according to) the scores generated by such a function. Naturally, the determination of ad rankings may use other information, such as price information and/or performance information for example. In one embodiment of the invention, the top ranking ads are served for rendering to the user” in ¶ 0103, and “FIG. 10 illustrates an alternative embodiment in which a first set of one or more ads 1040 generally relevant to a user request 1010 is determined first (e.g., using ad information 1030 such as keyword targeting information associated with the ads, and perhaps request-associated information 1025). This first set of one or more ads 1040 may be processed further by user-specific ad determination operations 1050 to determine a final set of ads 1070 (e.g., ordered and/or filtered based on a second similarity score determined using user information 1060). Such an embodiment may be useful when (part of) the user information is stored on the client. For example, an ad server may send the top N (e.g., N=100) ads for a user request (e.g., a search query or a document request) to the client. The client can then reorder these served ads based on the local user information” in ¶ 0108.).
Regarding Claim 9, Bharat further teaches the audience attribute information comprises at least one of: basic attributes, physical features, purchase types, short-term attributes, behavior features, psychological features, live broadcast types of videos of interest, real-time state features or video commercial attributes of an audience (See “User information features may include one or more of the following: the content (e.g., words, Anchortext, etc.) of Websites that the user has visited (or visited in a certain time period); demographic information; geographic information; psychographic information; previous queries (and/or associated information) that the user has made; information 
Regarding Claim 11, Bharat further teaches the business object attribute information comprises at least one of: field, brand, effect attributes, trigger information, audience attributes or anchor attributes of the business object (See “Ad information features may include one or more of the following: demographic data targeting the ad to one or more particular user population segment (e.g. income information, neighborhood affluence, age, marital status, education level, children/no children, etc.) ; geographic data targeting the ad to one or more particular user population segments (e.g., zip code, country, state, residence address, etc.); psychographic data (e.g., social class, life style, personality characteristics, etc.) targeting the ad to one or more particular user population segments; information (textual or otherwise) from the creative of the advertisement; information (textual or otherwise) that are linked to by the advertisement; queries that tend to trigger the advertisement; ad targeting keywords; text from the advertiser's Website; Anchortext from links to the advertiser's Website; advertiser information such as location and shipping region; text from Websites or discussion groups discussing a product or service; and any other ad information” in ¶¶ 0054-0065.).
Regarding Claim 12, Bharat further teaches the business object comprises: special effects containing advertising information (See “The ads may be in the form of graphical ads such as so-called banner ads, text only ads, image ads, audio ads, video ads, ads combining one of more of any of such components, etc. The ads may also include embedded information, such as a link, and/or machine executable instructions” in ¶ 0027 wherein the current specification includes some examples of special effects but also indicates special effects are not limited thereto. Thus, special effects is interpreted .

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Bharat in view of Huang and Patel, and further in view of U.S. 2013/0085859 (“Sim”).

Regarding Claim 10, neither Bharat nor Huang expressly teach the audience attribute information further comprises: followed anchor attribute information; and the followed anchor attribute information comprises at least one of: the talent type of the followed anchor, or the gender ratio and age ratio of a fan group having followed the anchor.
However, Sim teaches the audience attribute information further comprises: followed anchor attribute information; and the followed anchor attribute information comprises at least one of: the talent type of the followed anchor, or the gender ratio and age ratio of a fan group having followed the anchor (See “In a further embodiment, the edge type analysis module 302 may be used in conjunction with the targeting criteria selection module 300 to select multiple edge types for targeting criteria of an advertisement. For example, a "super fan" may watch multiple videos, purchase concert tickets, and share blog posts about a celebrity [anchor], such as "Britney Spears." Marketers for a new fragrance by Britney Spears may wish to target super fans, or users that match a profile of multiple action types performed on objects associated with the brand. Using the edge type analysis 302, sophisticated advertisers may configure rules with multiple edge types for selecting targeting criteria for advertisements. In one embodiment, the edge type analysis may be included in the advertisement targeted to a user of the social networking system 100. For example, an advertisement for the Britney Spears Fragrance may include information about edges that caused the ad to be targeted to the user, such as "You've listened to songs by Britney Spears 15 times." Exposing the edge type analysis in the advertisement provides useful information to the user viewing the advertisement. In another 
It would have been obvious to one having ordinary skill in the art at the time of filing to combine the teachings of Bharat, Huang, and Sim to utilize additional information known about the audience. The motivation is to utilize any available information in order to present targeted objects.  Additionally, the claimed invention is merely a combination of old elements, in the combination each element merely performs the same function as it does separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MEREDITH A LONG whose telephone number is (571)272-3196.  The examiner can 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kambiz Abdi can be reached on 571-272-6702.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MEREDITH A LONG/Primary Examiner, Art Unit 3688